IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00323-CR
 
Ex parte
Salvador Zavala
 
 
 

From the County Court
Navarro County, Texas
Trial Court No. 52,611
 

MEMORANDUM  Opinion





 
            Salvador Zavala pled no contest in
2004 to the offense of unlawfully carrying a weapon.  Tex. Penal Code Ann. § 46.02 (Vernon Supp. 2010).  This is a
misdemeanor offense.  Id. (b).  Zavala also had a capital murder charge
pending in Houston.  Zavala has been attempting to file various applications
for a writ of habeas corpus regarding the misdemeanor offense.  In April of
2010, Zavala mailed an application to both the Navarro County Court and to the
13th Judicial District Court in Navarro County.  In May, both judges signed a
joint “Findings of Fact & Conclusions of Law with Respect to Application
for Writ of Habeas Corpus” explaining why the application had no merit and
noting that the application should be denied.   We dismissed Zavala’s appeal
from those findings and conclusions.  Ex parte Zavala, No. 10-10-00238-CR, 2010 Tex. App. LEXIS 6262 (Tex. App.—Waco Aug. 4, 2010, no pet. h.).  
            In August, Zavala sent another
application for writ of habeas corpus to the District Attorney.  The County
Court signed an order denying the application on August 11, 2010, the same day the District Attorney received the application.  Zavala seeks to appeal that
order.
            Based on information received by the County Clerk, there is no corresponding application for writ of habeas corpus filed with the County Clerk from which a record can be made and which we can review.  The County Clerk sent us a courtesy copy of Zavala’s August application which was provided by
the District Attorney’s office.  Consequently, the County Clerk cannot provide
us with a clerk’s record that contains this pleading.  We can certainly
understand, under the circumstances of this particular case, why the County
Court would promptly sign an order denying Zavala’s application.  However,
because there is no appellate record of an application for writ of habeas
corpus prompting the August 11, 2010 order, there is no appealable order over
which we have jurisdiction.  See Tex.
R. App. P. 26.2(a).
            Accordingly, this appeal is
dismissed.  
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Appeal
dismissed
Opinion
delivered and filed November 3, 2010
Do
not publish 
[OT06]